Citation Nr: 1506600	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  04-37 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a left thenar eminence scar.

2.  Entitlement to service connection for a scar on the dorsal aspect of the left thumb.

3.  Entitlement to service connection for decreased grip strength of the left hand due to a laceration injury, to include as secondary to a left thenar eminence scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 2000, with additional Reserve service prior to that time.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St Petersburg, Florida.  During the course of the appeal, jurisdiction was transferred to Montgomery, Alabama.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file

In February 2011, December 2012, and July 2013, the Board remanded the Veteran's claim for additional development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

In light of the medical evidence of record, the Board has rephrased the Veteran's claim as for a left thenar eminence scar, a scar on the dorsal aspect of the left thumb, and for decreased grip strength of the left hand or thumb due to a laceration injury, to include as secondary to a left thenar eminence scar.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a left thenar eminence scar that is shown to be etiologically related to an injury in service.

2.  The Veteran's scar on the dorsal aspect of his left thumb is not shown to be etiologically related to any disease, injury, or incident in service.

3.  The Veteran is not shown to have decreased grip strength of the left hand or thumb that is etiologically related to any disease, injury, or incident in service, to include the in-service laceration injury; it is also not shown to be caused or aggravated by his service-connected left thenar eminence scar.


CONCLUSIONS OF LAW

1.  Service connection for a left thenar eminence scar is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for a scar on the dorsal aspect of the left thumb is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for decreased grip strength of the left hand or thumb due to a laceration injury, to include as secondary to a left thenar eminence scar, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for a left thenar eminence scar is being granted herein, as explained below.  Therefore, insofar as the Veteran's claim relates to that particular scar, the Board finds that any error under the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).

With regard to the scar on the dorsal aspect of the left thumb, and with regard to the claimed decreased grip strength of the left hand or thumb, for which service connection is denied herein as explained in detail below, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated in October 2003 satisfied the duty to notify provisions, in so far as it informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  Because these claims are denied herein, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records have all been associated with the claims file.  The Veteran has not identified any outstanding records relevant to his claims.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  Most recently, pursuant to the July 2013 Board remand, the Veteran was afforded a new September 2013 VA examination, and an October 2013 VA medical opinion was prepared by the same examiner.  The September 2013 VA examination report and October 2013 VA medical opinion answered all of the questions posed by the Board, and they include adequate rationales for the opinions provided.  The Board notes that they address the two distinct scars on the Veteran's left thenar eminence and the dorsal aspect of the left thumb, as well as the Veteran's claimed decreased grip strength.  Therefore, the Board finds that that the September 2013 VA examination report and October 2013 VA medical opinion are adequate upon which to base a decision with regard to the Veteran's claims, and that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from March 1971 to December 2000, with additional Reserve service prior to that time.  He claims that he experiences decreased grip strength of the left hand or thumb due to an in-service laceration injury.  As noted in the introduction above, the Board will also consider whether the Veteran's scars on his left thenar eminence and on the dorsal aspect of his left thumb are related to his service.

By way of background, a February 1984 service emergency room treatment record from GAH in Panama reflects that the Veteran was treated with sutures for a deep, irregular laceration from a knife to the base of the left thumb/palmar area.  Post-service, a December 2002 VA treatment record reflects a diagnosis of a healed "palmer (thenar) laceration."  Subsequently, an October 2006 Naval hospital record reflects that the Veteran had an intercurrent injury in which he lacerated his left thumb extensor tendon with a utility knife while trying to cut a garden hose.  The Board adds that a drawing of the location of the injury included in the October 2006 treatment records shows that the laceration was located on the thumb (around midway from the tip to the base), and that it was clearly not at the "base" of the thumb or on the left palmar or thenar eminence area.

The Veteran was afforded VA examinations in April 2011, February 2013, and September 2013.  

The Board will first address the Veteran's claims as they relate to the two scars.

The April 2011 VA examiner recorded a diagnosis of a left thenar eminence scar and opined that the scar was incurred in service.  The February 2013 VA examiner (see also the March 2013 opinion) also noted that the Veteran has a scar due to the in-service laceration in the palmar area at the base of the left thumb.
In July 2013, the Board remanded the Veteran's claim to obtain a new VA examination to clarify, among other things, the anatomical location of the in-service versus post-service laceration injuries and any scars therefrom.

Subsequently, a September 2013 VA examination was performed (see also the October 2013 opinion).  The VA examiner noted that the Veteran had two distinct scars - one on the left thenar eminence that she opined was related to the 1984 in-service laceration injury, and a distinct scar on the dorsal aspect of the left thumb that she opined was related to the post-service 2006 laceration injury.  


As shown above, the Veteran has two diagnosed scars - one on the left thenar eminence, and a separate scar on the dorsal aspect of his left thumb.  

With regard to the etiology of the left thenar eminence scar, as noted above, the September 2013 VA examiner opined that it was due to the in-service laceration injury in 1984.  The Board notes that there is no medical opinion of record that contradicts the opinion of the September 2013 VA examiner regarding the etiology of this scar.  In fact, the prior April 2011 VA examiner also diagnosed a left thenar eminence scar and likewise opined that it was related to the Veteran's in-service injury.  Therefore, the Board finds that service connection for the left thenar eminence scar is clearly warranted.

With regard to the second scar on the dorsal aspect of the Veteran's left thumb, as shown above, the September 2013 VA examiner opined that this scar relates to the post-service October 2006 laceration injury.  Again, there is no medical opinion of record that contradicts the opinion of the VA examiner regarding the etiology of the left thumb scar, and there is no other medical evidence tending to indicate any relationship to the Veteran's active service.  In fact, the Veteran himself has never asserted that this particular scar was related to the in-service laceration injury.  Therefore, in light of the above, the Board finds that the preponderance of the evidence is against finding that the left thumb scar is related to the Veteran's active service.

The Board will now address the Veteran's claim for service connection as it relates to decreased grip strength of the left hand or thumb due to the in-service laceration injury, to include as secondary to the left thenar eminence scar.

The Veteran's October 2000 retirement examination report and report of medical history do not note any left hand or thumb condition.  

Post-service, x-rays of the left hand and thumb taken in December 2002, November 2006, April 2011, and September 2013 were all normal.  See, e.g., VA x-ray reports, December 2002 and November 2006; VA examination reports, April 2011 and September 2013.  

The April 2011 VA examiner noted the Veteran's subjective complaints of pain and decreased strength in the left hand/thumb, precipitated by gripping actions.  Examination revealed range of motion of the DIP from zero to 90, the PIP from zero to 110, and the DIP from zero to 80.  Opposition was intact, and the Veteran was able to fist to the transverse crease.  An x-ray of the left hand was normal.  As noted above, the VA examiner recorded a diagnosis of a left thenar eminence scar - with "no functional limitation."  It was noted that the scar did not cause limitation of motion.  The examiner went on to opine that he "can think of no reasonable medical nexus that would connect the Veteran's complaints of pain with the injury," and that it would be expected to be asymptomatic.

The February 2013 VA examination report and March 2013 addendum opinion reflect the Veteran reported pain and weakness in his hand with a grip posture.  Range of motion testing revealed no limitation of motion or painful motion, and there was no gap in opposing the thumb to his fingertips.  The examiner noted that there was no tenderness, no functional loss or impairment in his left hand or digits, and grip strength was 5/5.  It was noted that the April 2011 x-ray was normal and revealed no arthritis.  No left hand or thumb condition was diagnosed by the examiner, except for a residual scar in the left palmar area at the thumb's base, and the examiner opined among other things that the Veteran's "subjective complaints cannot be explained physiologically," and that the laceration healed without residuals (except for the scar) and with no residual functional limitation.
A September 2013 VA examination report reflects that the Veteran reported left hand pain and weakness with overuse and when golfing.  Examination revealed 5/5 strength, and no tenderness, painful motion, abnormal motion, or loss of function with repetitive use.  An x-ray of the Veteran's left hand was normal.  The examiner recorded a diagnosis of a left thenar eminence residual scar with no functional limitation due to the in-service laceration injury, as well as the separate left thumb scar addressed above.  The examiner noted in her report that a September 2001 VA treatment record reflects that examination of the Veteran's left hand was normal, with full grip strength, he was able to hold money between all of his fingers, there was no atrophy, radial pulses were intact, there was no bony prominence, and no warmth or erythema.

In light of the above medical evidence of record, the Board finds that the Veteran has no medically diagnosed left hand or thumb disability manifested by decreased grip strength or weakness.  As shown above, objective testing has all been normal, including strength testing.  The September 2013 VA examiner opined that there was no residual functional limitation due to the in-service laceration injury or scar, and there is no medical opinion or other medical evidence of record that contradicts the opinion of the September 2013 VA examiner.  Therefore, the Board finds the opinion of the September 2013 VA examiner (with the October 2013 addendum) to be the most probative evidence of record in this regard, as it is not only uncontradicted by any medical evidence of record, but also it was based on a history by the Veteran, review of all of the medical evidence, physical examination, and x-ray testing.  

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  With regard to the Veteran's complaints of pain, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board also acknowledges that the Veteran has reported experiencing left hand or thumb pain, decreased grip strength, and weakness, and that he is competent to report his subjective symptomatology.  As shown above, however, despite his subjective complaints of pain and decreased strength and weakness, his left hand strength was noted as full or 5/5 by the VA clinician in September 2001, and by the VA examiners in February 2013 and September 2013, and x-rays have all been normal, and there is otherwise no evidence of medically diagnosed weakness or decreased grip strength.  While the Veteran may be competent to report his symptomatology, the Board finds that as a lay person, he is not shown to be competent to medically diagnose a left hand or thumb disability involving decreased grip strength or weakness, nor to link it to a healed laceration injury from over 30 years ago and differentiate that injury from the October 2006 intercurrent injury, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board does acknowledge that one December 2002 VA treatment record reflects that the Veteran reported that he was experiencing limited range of motion of his left thumb, and grip weakness and pain due to a laceration injury of the thenar eminence that was "superficial."  The Board notes that no objective testing was performed, except that an x-ray was taken of the left thumb that was noted as normal.  See VBMS at 1 of 73.  The Board acknowledges that the VA clinician noted a diagnosis of osteoarthritis of the hands.  Because, however, no objective testing was performed except for the x-ray that was normal, the Board ultimately finds the opinion of the September 2013 VA examiner that the Veteran has no residuals from the in-service laceration to ultimately be more probative.  The Board adds that despite all of the normal x-rays in the claims file, even if the Veteran did have osteoarthritis of the hands, there is no medical opinion of record linking that to the Veteran's in-service laceration injury, and there is no evidence of arthritis within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309 (2014).

The Board acknowledges that this claim was previously remanded in July 2013 for a new VA examination because the April 2011 and February 2013 VA examiners both noted in their reports that the in-service laceration was "superficial" despite the fact that service treatment records noted it was deep and irregular.  As noted in the VCAA section above, the subsequent September 2013 VA examination report and October 2013 addendum opinion were adequate and addressed all of the concerns of the Board, which examiner's opinion the Board finds to be the most probative.  The Board notes, however, that the notation by the April 2011 and February 2013 VA examiner's that the in-service injury was "superficial" does not diminish the probative value of the April 2011 x-ray or the objective testing performed by both of these VA examiners.

Therefore, for the reasons explained above, the Board concludes that service connection for a left thenar eminence scar is warranted, but that the preponderance of the evidence is against granting service connection for the scar on the dorsal aspect of the Veteran's left thumb, or for decreased grip strength of the left hand or thumb.  The benefit of the doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a left thenar eminence scar is granted.

Service connection for a scar on the dorsal aspect of the left thumb is denied.

Service connection for decreased grip strength of the left hand or thumb due to a laceration injury, to include as secondary to a left thenar eminence scar, is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


